Opinion by
Judge Barry,
This is an appeal by Peter J. Kohl (Kohl) from an order of the Court of Common Pleas of Luzerne County which sustained the preliminary objections of the Rice Township Board of Supervisors (Township) and ■ dismissed for lack of jurisdiction Kohl’s complaint for reinstatement and .backpay under the Police Tenure Act,Section 3 of the Act of June 15, 1951, P.L. 586, as amended, 53 P.S. §813 (Act). .
Kohl was a corporal in the:Township police department from September 1979 to January 1, 1986. On the later date he received, a letter from the Township notifying him That he was being furloughed.1 On July 2, 1986, Kohl filed a Complaint in mandamus seeking reinstatement and back pay. He alleged that the furlough was not made in accordance with Section 3 of the Act which provides that police furloughs must be made in a reverse hiring order, commencing with the. last person hired. Kohl alleged in his complaint that he was not the last person hired and therefore should not have been furloughed. ' . . - •,
The Township filed preliminary objections in the nature of a motion to strike. It argued that the trial court did not have jurisdiction since Kohl did not file an appeal from the furlough notice. The Township based this argument on the contention that the January 1, 1986 letter was an adjudication under the Local Agency Law, Section 1710.31 of the Administrative Agency Law, 2 Pa. C. S. §§551-555, 751-754. The trial court determined that Kohl’s mandamus action was improper inferring that the January 1, 1986 letter was a proper adjudication. After determining that the mandamus action was improper, the trial court treated the complaint as an ap*512peal under Section 708(c) of the Judicial Code, 42 Pa. C. S. §708(c) and dismissed Kohls complaint as untimely under Section 5571 of the Judicial Code, 42 Pa. C. S. §5571. Kohl appeals this decision.
Kohl contends that the trial courts decision violated his due process rights and that the trial courts decision is an error of law. The central issue is whether the January 1, 1986 furlough letter is an appealable decision.
It is not contested that the January 1, 1986 letter was sent and received. However, in Callahan v. Pennsylvania State Police, 494 Pa. 461, 431 A.2d 946 (1981), the Supreme Court stated that a letter of notice sent to a state policeman was not as an adjudication by the state police so that the time for filing an appeal commenced. In Callahan, a state police officer received full salary as long as he remained disabled under the Heart and Lung Act.2 When it was determined that he was not longer temporarily disabled, a letter of notice was sent which indicated that he was no longer entitled to benefits.3 4After a request for a hearing was denied, Callahan appealed to this Court. We quashed the appeal as untimely filed. The Supreme Court reversed stating:
. . . the letter . . . did not constitute a valid adjudication within the meaning of 71 P.S. §1710.31[4] because it failed to comply with the *513statutory requirements of notice of a hearing and an opportunity to be heard. The right of judicial review of an administrative decision occurs under Section 1710.41 only when there has been an adjudication as defined under the Administrative Agency Law. Having concluded that the letter did not meet the Acts requirement of an adjudication, it therefore follows that the letter did not provide a basis for an appeal under Section 1710.41.
Since the letter was not a valid adjudication, the . . . date has no legal significance. At best, it represented an expression of appellees intention to act in a certain manner.
Id. at 465-66, 431 A.2d at 948. (Footnote omitted.) As we strive to interpret Callahan we believe that the notice letter informing Kohl of the furlough may or may not be an adjudication. For this letter to act as an adjudication it must have contained a proper notice of the action and it must have included information concerning Kohls right to a hearing. Since it is uncertain whether the letter acts as an adjudication, the trial court erred as a matter of law by determining that Kohls complaint in mandamus was not proper.
Mandamus has been recognized to be the proper action where (as here) the main issue is the propriety of a removal from a position which was heretofore properly held and to which reinstatement is being sought. Rizzo v. Schmanek, 63 Pa. Commonwealth Ct. 547, 439 A.2d 1296 (1981). Kohls complaint in mandamus, absent a valid adjudication by the local agency, could be proper. It was an error of law for the trial court to consider this complaint, pursuant to Section 708(c) of the Judicial *514Code, as an appeal from a local agency. Without the admission of the notice letter into evidence, Callahan mandates that we rule that no appealable order was ever issued by the Township. Accordingly, we may not address the present appeal and must vacate the trial courts order and remand.
On remand, should the trial court determine that the Townships letter properly notified Kohl of his furlough and extended to him an opportunity to be heard then the notice letter can be considered an adjudication, and the trial court can dismiss the action in mandamus for want of jurisdiction.
Order
Now, August 11, 1988, the order of the Court of Common Pleas of Luzerne County dated October 21, 1986, at No. 2846-C of 1986, is vacated. This matter is remanded to the trial court to determine whether the January 1, 1986 letter discussed in the opinion constituted an adjudication. If it is found to be an adjudication the court may reinstate its present order. If not, however, the writ of mandamus may be issued.
Jurisdiction relinquished.

 It is important to note that the- letter in question was never introduced into evidence. ,


 Act of June 28, 1935, P.L. 477, as amended, 53 P.S. §637.


 Unlike the present case, Callahan immediately requested and was denied a hearing on the action taken.


 Section 71 P.S. §1710.31 has been repealed. Codification of the Section of the Administrative Agency Law is at 2 Pa. C. S. §504 which states:
No adjudication shall be valid as to any party unless he shall have been afforded reasonable notice of a hearing and an opportunity to be heard. All testimony shall be stenographically recorded and a lull and complete record should be kept of all the proceedings.
*5132 Pa. C. S. §504. Although the current matter is controlled under Section 553 of the Local Agency Law which parrots the above cited section.